     Case 3:19-cr-04243-JLS Document 52 Filed 01/15/21 PageID.161 Page 1 of 1




 1

 2

 3                             UNITED STATES DISTRICT COURT
 4                         SOUTHERN DISTRICT OF CALIFORNIA
 5   UNITED STATES OF AMERICA,                    Case No.: 19-CR-4243-JLS
 6
                               Plaintiff,
 7                                                ORDER TO VACATE MOTIONS IN
           v.                                     LIMINE AND TRIAL DATES AND
 8                                                SET MATTER FOR STATUS
     NICOLASA REYNA (1),
 9   JAMIE UGALDE (2).
10

11                             Defendant.

12

13

14
          Upon joint application of the parties, IT IS HEREBY ORDERED:
15
     That the motions in limine hearing currently scheduled for January
16
     29, 2021, at 2:00 p.m., and the trial currently scheduled for
17
     February 22, 2021, at 9:00 a.m. are vacated. A status hearing shall
18
     be set for May 21, 2021 at 2:00 p.m.       Excludable time shall result in
19
     the interim for the reasons detailed in CJO #52-C and related orders
20
     of the Chief Judge.
21
          SO ORDERED.
22
     Dated: January 15, 2021
23

24

25

26

27

28
